           Case 20-15781        Doc 12     Filed 06/29/20     Page 1 of 3



                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF MARYLAND
                                 Sitting in Baltimore

In Re:

JAMILAH N. HAKIM,                                             Case No. 20-15781
A/K/A JAMILAH N. HAKIM CAMPBELL
           Debtor(s)                                          Chapter 13



MIDFIRST BANK
     Movant(s)

vs

JAMILAH N. HAKIM,
A/K/A JAMILAH N. HAKIM CAMPBELL
      Respondent(s)



             OBJECTION TO CONFIRMATION OF THE CHAPTER 13 PLAN
                           BY SECURED CREDITOR

         COMES NOW, MIDFIRST BANK, (hereinafter "Objector"), by and through its attorneys,

AXELSON, WILLIAMOWSKY, BENDER & FISHMAN, P.C., and Jeremy K. Fishman, Esquire,

and objects to the confirmation of the Chapter 13 plan of the Debtor for the following reason

1.       The Objector is the holder of a note secured by a first Deed of Trust dated March 24, 2017,

         and recorded among the Land Records of Baltimore City at Liber 19044, Page 217,

         encumbering the Debtor’s principal residence located at 4416 Furley Avenue, Baltimore,

         Maryland 21206. A copy of the Deed of Trust, Note, and Assignment(s) confirming said

         debt are attached hereto as Exhibit 1, Exhibit 2 and Exhibit 3.

2.       The Objector’s claim includes total pre-petition arrears of $8,188.40.
          Case 20-15781       Doc 12     Filed 06/29/20     Page 2 of 3



3.     The Debtor’s Plan should not be confirmed because it fails to provide for any ascertainable

       methodology under which the Objector’s claim shall be fully paid.

4.     The Debtor’s Plan incorrectly states that the arrearage owed to Midland Mortgage are

       $5,824.00. Midland Mortgage is a division of MidFirst Bank and is the loan servicer for the

       noteholder MidFirst Bank.

5.     The Debtor’s Plan should not be confirmed because the proposed Plan does not adequately

       provide for the full amount of the creditor’s claim. The Debtor’s Plan does not include a

       proposal that would fully re-pay the seven pre-petition mortgage payments, late fees, escrow

       advances, and associated prior fees and costs.

6.     The Debtor’s Plan should also not be confirmed because it fails to adhere to Section

       1325(a)(5) requirement that a Chapter 13 plan be proposed in good faith.

       For the foregoing reasons, the Objector, MidFirst Bank respectfully requests the Bankruptcy

Court deny confirmation of the Debtor’s Plan, and for such other and further relief as to the Court

may seem appropriate.

                                             Respectfully submitted,

                                             AXELSON, WILLIAMOWSKY,
                                             BENDER & FISHMAN, P.C.


                                             By:     _/S/ Jeremy K. Fishman
                                                     Jeremy K. Fishman
                                                     1401 Rockville Pike
                                                     Suite 650
                                                     Rockville, Maryland 20852
                                                     (301) 738-7684
                                                     Counsel for Objector
          Case 20-15781         Doc 12   Filed 06/29/20     Page 3 of 3



                                 CERTIFICATE OF SERVICE

         I hereby certify that on this 29th day of June, 2020, a copy of the foregoing was sent via
first class mail, postage prepaid, to:

Jeffrey M. Sirody, Esquire
Jeffrey M. Sirody and Associates, P.A.
1777 Reisterstown Road
Suite 360E
Baltimore, MD 21208

Jamilah N. Hakim
4416 Furley Avenue
Baltimore, MD 21206

Robert S. Thomas, II, Trustee
300 E. Joppa Road, Suite 409
Towson, MD 21286



                                              /S/ Jeremy K. Fishman
                                             Jeremy K. Fishman
